United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
W.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-658
Issued: October 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2009 appellant filed a timely appeal from a December 24, 2008 merit
decision of the Office of Workers’ Compensation Programs and an August 26, 2008 decision of
an Office hearing representative denying his claim for a recurrence of disability. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability
from June 15 through July 18, 2006 causally related to his September 22, 2005 employment
injury.
On appeal, appellant contends that the Office did not review all of the medical records,
including a September 18, 2006 report from Dr. Fatima Abrantes-Pais, a neurologist.
FACTUAL HISTORY
On October 11, 2005 appellant, then a 55-year-old nondestructive tester, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injuries to his head, neck, shoulders and

right wrist on September 22, 2005 at work. He picked up a pallet with a pallet jack when it was
struck and broke apart. The pallet jack rolled behind appellant and while stepping back to pull
the pallets apart he fell backward on the cement floor. On January 11, 2006 the Office accepted
his claim for sprain or strain of the neck and right wrist, headache and other complications of
medical care. Appellant returned to work on September 26, 2005.
On October 27, 2006 appellant filed a claim for leave buy back (Form CA-7) for the
period June 15 through July 18, 2006.
Appellant submitted medical reports and chart notes dated June 15 through 20, 2006
related to his hospitalization for an aneurysm and subarachnoid hemorrhage. In a June 15, 2006
medical report, Dr. Robert Wienecke, a Board-certified neurosurgeon, stated that appellant had a
long history of cerebrovascular disease and, in 2004, began to develop a left eye drop. A
magnetic resonance imaging (MRI) scan showed evidence of an unruptured left posterior artery
aneurysm, which was confirmed by an angiography and coiled. A follow-up arteriogram showed
residuals but appellant did not return for a follow-up. Subsequently, he sustained a closed-head
injury in September 2005 on the job and experienced a headache ever since. Appellant awoke on
June 15, 2006 with a headache significantly worse than previous episodes, including a 45-minute
spell where he was incoherent. He was admitted to the emergency room where a computerized
tomography (CT) scan was positive for a diffuse subarachnoid hemorrhage.
On June 16, 2006 appellant underwent an arteriogram with coiling of the posterior
communicating artery aneurysm. He was discharged to home care on June 20, 2006 and
returned to work on July 19, 2006 with a restriction on lifting over 50 pounds.
In a September 18, 2006 medical report, Dr. Abrantes-Pais stated that appellant was
status post subarachnoid hemorrhage and had recently experienced a comeback of an aneurysm
with bleeding. She reported that in January 2003 appellant experienced headaches for about
three months and eventually developed a third nerve palsy. Appellant was diagnosed with a left
posterior communicating artery aneurysm and was treated intravascularly with coiling and
experienced good results. He did well until September 22, 2005 when he suffered head trauma at
work after hitting his head on the ground. Appellant began having headaches which he stated he
had not experienced since January 2003. In June 2006, he had a sudden worsening of the
headache with severe mental confusion and difficulties walking. Appellant was diagnosed with
acute subarachnoid hemorrhage and recurrence of left posterior communicating artery aneurysm.
On June 16, 2006 he underwent another endovascular correction of the aneurysm, which was
again coiled. A follow-up angiogram revealed a successful closure of the aneurysm and
appellant had not experienced a headache since. Dr. Abrantes-Pais diagnosed status post
intravascular closure of the left posterior communicating artery in January 2003 and June 2006,
left third nerve palsy, mild right hemiparesis and headaches, now resolved.
In a November 1, 2006 letter, the Office notified appellant that his claim for
compensation was deficient and requested additional information.
In a November 4, 2006 statement, appellant contended that on the morning of June 15,
2006 he was unable to get up for work and could not move. His son took him to a medical
facility where he lost consciousness. Appellant was transported to a hospital and was

2

unconscious for four days. Doctors informed him that he had a tear in his old aneurysm, caused
by head trauma that slowly leaked into his brain causing severe health issues. Appellant returned
to work on July 19, 2006 with physical restrictions.
By decision dated December 11, 2006, the Office denied appellant’s claim for
compensation from June 15 through July 18, 2006. It found that he did not submit sufficient
medical evidence to establish that he was disabled due to his September 22, 2005 employment
injury.
On December 28, 2006 appellant requested an oral hearing before an Office hearing
representative, which took place on September 18, 2007.
In an October 30, 2007 medical report, Dr. Timothy L. Tytle, a Board-certified diagnostic
radiologist, stated that appellant had a complicated history relative to his brain aneurysm. From
what he could determine, the condition began in 2004 when appellant sustained a ruptured left
posterior communicating artery aneurysm, which was treated with a coiling procedure. On
September 22, 2005 appellant tripped over a pallet jack at work and fell backwards striking his
head on concrete. Other than soreness over the injury area, no other abnormalities were found.
A CT scan of the head was negative for any acute pathology. Then, on June 15, 2006, appellant
awoke with a severe headache and was unable to get up. He was treated at a hospital where a
doctor found bleeding that was likely as a residual from the same aneurysm. More coils were
placed in this aneurysm. Appellant had some confusion postsurgery but made a relatively full
recovery. Dr. Tytle opined that, based on appellant’s medical history coupled with his
knowledge of brain aneurysms in general, the employment injury did not cause the intracranial
bleed. He noted that his conclusion was based on the negative CT scan the day after the
September 22, 2005 employment injury together with the nearly nine-month interval between the
injury and the rebleed.1
By decision dated August 26, 2008, the Office hearing representative affirmed the
December 11, 2006 decision on the grounds that appellant failed to provide sufficient medical
evidence supporting a causal relationship between the September 22, 2005 work injury and the
aneurysm that developed on June 15, 2006.
On October 3, 2008 appellant filed a request for reconsideration. He disagreed with
Dr. Tytle’s opinion that the aneurysm was not related to his work injury and contended that
Dr. Tytle only treated him on the date of the work injury and refused any further medical
follow-ups.

1

The Board notes that the first medical report received by Dr. Tytle read: “My review of the events above …
leads me to the conclusion that the most likely scenario is the on[-]the[-]job injury did cause the intracranial bleed.”
The medical report was investigated by the Office of the Inspector General who determined that appellant altered the
medical report, using white out to delete the word “not” in the above sentence. Appellant entered a guilty plea in
open court on August 14, 2008 to the charge of knowingly making a materially false statement or representation in
connection with application for a benefit under Chapter 81, Title 5, of the U.S. Code, (5 U.S.C. §§ 8101-8193), a
violation of Title 18, U.S. Code, Section 1920 (18 U.S.C. § 1920). On November 13, 2008 the Office advised the
Office of Inspector General that, based on the investigative memorandum, appellant forfeited his benefits after
November 13, 2008.

3

By decision dated December 24, 2008, the Office denied modification of the August 26,
2008 decision on the grounds that appellant did not submit sufficient medical evidence to
establish a recurrence of disability from June 15 through July 18, 2006 due to the accepted
injury.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which he claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
ANALYSIS
The Office accepted that on September 22, 2005 appellant fell at work and sustained a
sprain or strain of the neck and right wrist, headache and other complications of medical care.
On June 15, 2006 appellant stopped work and was admitted to a hospital for subarachnoid
hemorrhage and an aneurysm, which was coiled. He returned to work on September 26, 2005
2

R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5(x).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

7

G.T., id.; Fereidoon Kharabi, supra note 5.

4

and later filed a claim for wage-loss compensation. The issue is whether appellant established
that he was totally disabled for the period June 15 through July 18, 2006 due to his
September 22, 2005 employment injury.
The Board finds that the medical evidence does not establish that appellant’s disability,
commencing June 15, 2006, was related to the September 22, 2005 fall at work. In an
October 30, 2007 medical report, Dr. Tytle stated that appellant had a complicated history
relative to his brain aneurysm, beginning in 2004, when he sustained a ruptured left posterior
communicating artery aneurysm which was treated with a coiling procedure. On September 22,
2005 appellant tripped at work and struck his head on concrete. He was disabled for three days
prior to returning to work on September 26, 2005. Subsequently, on June 15, 2006 appellant
woke up with a severe headache. He was treated at a hospital for an emergency bleed which was
attributed as a residual from the prior aneurysm. Surgery was performed. Dr. Tytle opined that
based on this medical history and his knowledge in the treatment of brain aneurysms, the
employment injury did not cause the intracranial bleed. He stated that a negative CT scan of the
head obtained a day after the 2005 employment injury and the nearly nine-month interval
between the injury and the rebleed, supported his conclusion that appellant’s treatment and
disability were not employment related.
Dr. Tytle’s medical report does not support appellant’s contention that his disability
commencing June 15, 2006 condition was related to his September 22, 2005 work-related fall.
Appellant disagreed with Dr. Tytle’s opinion and noted his belief that his aneurysm and
subarachnoid hemorrhage in 2006 was related to his employment injury. However, his belief
that his employment caused the injury is not sufficient to establish causal relationship.8 Causal
relationship is a medical issue. The medical evidence generally required to establish causal
relationship is rationalized medical opinion evidence.9
Appellant did not submit any other medical evidence directly addressing his June 15,
2006 aneurysm or the need for his hospitalization. Although Drs. Wienecke and Abrantes-Pais
did include the September 22, 2005 head injury in their description of appellant’s medical
history, neither doctor specifically related this event to the subarachnoid hemorrhage or
subsequent aneurysm.10 In the September 18, 2006 report, Dr. Abrantes-Pais stated that
appellant had recently experienced a comeback of a January 2003 aneurysm with bleeding. She
discussed appellant’s medical history, including the September 22, 2005 employment injury, and
the June 2006 hemorrhage and aneurysm. Dr. Abrantes-Pais did not discuss the cause of
appellant’s June 2006 condition or describe any causal relationship between the condition and
the September 22, 2005 employment injury.11 She appeared to relate appellant’s recent
aneurysm to his preexisting condition in 2003 rather than the September 22, 2005 employment
injury.
8

See Frederick H. Coward, Jr., 41 ECAB 843 (1990).

9

I.J., supra note 3.

10

See Dennis E. Twardzik, 34 ECAB 536 (1983).

11

See Linda I. Sprague, 48 ECAB 386 (1997).

5

Moreover, Dr. Wienecke, in the June 15, 2006 medical report, stated that appellant had a
long history of cerebrovascular disease and in 2004 he sustained an aneurysm, which was coiled.
He further reported that in September 2005 appellant fell at work and experienced a continuing
headache thereafter. On June 15, 2006 appellant woke up with a significantly worse headache
and was admitted to the emergency room where a CT scan showed a diffuse subarachnoid
hemorrhage. Dr. Wienecke did not address the cause of appellant’s June 15, 2006 condition or
discuss any relationship between the aneurysm to the September 22, 2005 employment injury.12
He discussed appellant’s history of aneurysm but did not address whether the September 22,
2005 employment injury aggravated or worsened this preexisting condition resulting in the
subsequent aneurysm.
The Board finds that the medical evidence of record does not support appellant’s claim
that he was totally disabled from June 15 through July 18, 2006 due to his work-related fall.
Appellant did not submit medical evidence relating his June 15, 2006 subarachnoid hemorrhage
or aneurysm to the September 22, 2005 employment injury, nor did he provide any evidence
establishing that he was totally disabled during the claimed period due to his employment injury.
Dr. Tytle’s medical report does not support appellant’s recurrence of disability claim, as he
opined that the September 22, 2005 fall was unrelated to appellant’s aneurysm in June 15, 2006.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability from June 15 through July 18, 2006 causally related to his September 22, 2005
employment injury.

12

See id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 24 and August 26, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

